DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because: “Parametrical analysis of uroflowmetry test results to identify urological disorders particularly to distinguish men who have low urinary tract disorder/benign prostatic hyperplasia from those who have overactive bladder” in lines 1-3 should be rewritten as “Parametrical analysis of uroflowmetry test results identifies urological disorders so as to distinguish men who have a low urinary tract disorder/benign prostatic hyperplasia from those who have an overactive bladder”.
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:
in claim 8, line 2: “low urinary tract disorder or overactive bladder” should be “a low urinary tract disorder or an overactive bladder”; and
in claim 15, line 2: “low urinary tract disorder or overactive bladder” should be “a low urinary tract disorder or an overactive bladder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites: “(a) acquiring the individual’s uroflowmetry data by (i) detecting acoustic energy that is generated as urine, from the individual during urination, impacts a liquid surface, (ii) converting the acoustic energy into electrical signals, (iii) converting the electrical signals into digital form, (iv) extracting filtered signals from the electrical signals in digital form with a digital filter; and (v) processing the filtered signals to generate output signals that represent uroflowmetry data for the individual” in lines 2-7, which renders the claim indefinite.
First, it is not clear if “uroflowmetry data” in line 7 is the same as, related to, or different from “uroflowmetry data” of line 2.  If they are the same, “uroflowmetry data” in line 7 should be “the uroflowmetry data”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Second, it is not clear if “output signals that represent uroflowmetry data for the individual” in lines 6-7 is supposed to be the acquired uroflowmetry data that is mentioned in line 2.  The two limitations use different phraseology which suggests that they are different.  However, if they are different, it is not clear how the individual’s uroflowmetry data is acquired since steps (i)-(v) do not result in the acquired uroflowmetry data.  Clarification on these points is required.
Claim 1 recites “the time period” in line 10, “the time period” in line 11, and “the presence” in line 19 in which there are insufficient antecedent bases for these limitations in the claim.

Claim 1 recites “urination” in line 12, but it is not clear if this recitation is the same as, related to, or different from “urination” of claim 1, line 3.  If they are the same, “urination” in line 12 should be “the urination”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 1 recites “the urine flow” in line 12 in which there is insufficient antecedent basis for this recitation in the claim and/or it is not clear if this recitation is referring to that urine generated so as impact a liquid surface in claim 1, lines 2-3.  Clarification on these points is required.
Claim 1 recites “the presence of signature primary and secondary urine flow dynamic parameters that are indicative of urological disorders” in lines 19-20, which renders the claim indefinite.  It is not clear what the relationship is among the signature primary urine flow dynamic parameter, the secondary urine flow dynamic parameters, and the urological disorders.  In particular, it is not clear if the presence of signature primary and secondary urine flow dynamic parameters are indicative of a single urological disorder or a plurality of urological disorders.  It is not clear if there is supposed to be some combination of the signature primary urine flow dynamic parameters and the secondary urine flow dynamic parameters that is indicative of the single urological disorder or the plurality of urological disorders.  It is not clear if there is supposed to be some combination a signature primary urine flow dynamic parameter 
Claims 2-8 are indefinite by virtue of their dependence from claim 1.
Claim 2 recites “specific urological disorders” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “urological disorders” of claim 1, line 20.  If they are the same, “specific urological disorders” in claim 2 should be “the urological disorders”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 3 is rejected by virtue of its dependence from claim 2.
Claim 3 recites “a urological disorder” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “urological disorders” of claim 1, line 20 or “specific urological disorders” of claim 2, lines 2-3.  Clarification is required including addressing the issue that “a urological disorder” of claim 3, lines 1-2 is singular while “urological disorders” of claim 1, line 20 and “specific urological disorders” of claim 2, lines 2-3 are plural.
Claim 3 recites “an effective amount” in line 2, which is a relative term which renders the claim indefinite.  The term “an effective amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what metrics, effects, or results are to be used to determine whether an amount is “effective”.
Claim 5 recites “urological disorders” in line 2, but it is not clear if this recitation is the same as, related to, or different from “urological disorders” of claim 1, line 20.  If they are the same, “urological disorders” in claim 5 should be “the urological disorders”.  If they are different 
Claims 6-7 are rejected by virtue of their dependence from claim 5.
Claim 6 recites “a comparable medical history” in lines 1-2, which is a relative term which renders the claim indefinite.  The term “a comparable medical history” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what metrics and what ranges between these metrics are to be used to determine whether a medical history is “comparable”.
Claim 7 is rejected by virtue of its dependence from claim 6.
Claim 7 recites “the subject…1” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an individual…2” of claim 1, line 1.  If they are the same, “the subject’s” in claim 7 should be “the individual’s”.  If they are different or related, their relationship should be made clear.
Claim 8 recites “the individual’s urological disorder” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “urological disorders” of claim 1, line 20.  Clarification is required including addressing the issue that “the individual’s urological disorder” of claim 8, lines 1-2 is singular while “urological disorders” of claim 1, line 20 is plural.
Claim 9 recites: “(a) acquiring the individual’s uroflowmetry data by (i) detecting acoustic energy that is generated as urine, from the individual during urination, impacts a liquid surface, (ii) converting the acoustic energy into electrical signals, (iii) converting the electrical signals into digital form, (iv) extracting filtered signals from the electrical signals in digital form 
First, it is not clear if “uroflowmetry data” in line 7 is the same as, related to, or different from “uroflowmetry data” of line 2.  If they are the same, “uroflowmetry data” in line 7 should be “the uroflowmetry data”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Second, it is not clear if “output signals that represent uroflowmetry data for the individual” in lines 6-7 is supposed to be the acquired uroflowmetry data that is mentioned in line 2.  The two limitations use different phraseology which suggests that they are different.  However, if they are different, it is not clear how the individual’s uroflowmetry data is acquired since steps (i)-(v) do not result in the acquired uroflowmetry data.  Clarification on these points is required.
Claim 9 recites “the time period” in line 10 and “the time period” in line 11 in which there are insufficient antecedent bases for these limitations in the claim.
Claim 9 recites “urine” in line 10, but it is not clear if this recitation is the same as, related to, or different from “urine” of claim 9, line 3.  If they are the same, “urine” in line 10 should be “the urine”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 9 recites “urination” in line 12, but it is not clear if this recitation is the same as, related to, or different from “urination” of claim 9, line 3.  If they are the same, “urination” in line 12 should be “the urination”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.

Claim 9 recites “a person…3” in line 19, but if this recitation is the same as, related to, or different from “a person…4” in line 18.  If they are the same, “a person’s” in claim 19 should be “the person’s”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claims 10-15 are indefinite by virtue of their dependence from claim 9.
Claim 10 recites “a urological disorder” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “urological condition” of claim 9, line 21.  If they are the same, “a urological disorder” in claim 10 should be “the urological condition”.  If they are different or related, their relationship should be made clear.
Claim 10 recites “an effective amount” in line 2, which is a relative term which renders the claim indefinite.  The term “an effective amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what metrics, effects, or results are to be used to determine whether an amount is “effective”.
Claim 13 recites “a comparable medical history” in lines 1-2, which is a relative term which renders the claim indefinite.  The term “a comparable medical history” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
Claim 14 is rejected by virtue of its dependence from claim 13.
Claim 14 recites “the subject…5” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an individual…6” of claim 9, line 1.  If they are the same, “the subject’s” in claim 14 should be “the individual’s”.  If they are different or related, their relationship should be made clear.
Claim 16 recites “the time period” in line 7 and “the time period” in line 8 in which there are insufficient antecedent bases for these limitations in the claim.
Claim 16 recites “urination” in line 8, but it is not clear if this recitation is the same as, related to, or different from “urination” of claim 16, line 3.  If they are the same, “urination” in line 8 should be “the urination”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claims 17-20 are indefinite by virtue of their dependence from claim 16.
Claim 17 recites “the presence of signature primary and secondary urine flow dynamic parameters” in lines 1-2 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 17 recites “urological disorders” in line 2, but it is not clear if this recitation is the same as, related to, or different from “urological disorder” of claim 16, line 16.  If they are the same, “urological disorders” in line 2 should be “the urological disorder”.  If they are different or 
Claim 18 recites “the individual’s urological condition” in line 5, but it is not clear if this recitation is the same as, related to, or different from “the individual’s urological disorder” of claim 16, line 16.  If they are the same, “the individual’s urological condition” of claim 18, line 5 should be “the individual’s urological disorder”.  If they are different or related, their relationship should be made clear.
Claim 20 recites: “acquiring the individual’s uroflowmetry data by (i) detecting acoustic energy that is generated as urine, from the individual during urination, impacts a liquid surface, (ii) converting the acoustic energy into electrical signals, (iii) converting the electrical signals into digital form, (iv) extracting filtered signals from the electrical signals in digital form with a digital filter; and (v) processing the filtered signals to generate output signals that represent uroflowmetry data for the individual” in lines 1-7, which render the claim indefinite.
First, it is not clear if “uroflowmetry data” in line 6 is the same as, related to, or different from “uroflowmetry data” in claim 20, lines 1-2 (also in claim 16, line 2).  If they are the same, “uroflowmetry data” of claim 20, line 6 should be “the uroflowmetry data”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Second, it is not clear if “output signals that represent uroflowmetry data for the individual” in lines 6-7 is supposed to be the acquired uroflowmetry data that is mentioned in claim 20, lines 1-2 (also in claim 16, line 2).  The two limitations use different phraseology which suggests that they are different.  However, if they are different, it is not clear how the 
Claim 20 recites “urine” in line 2, but it is not clear if this recitation is the same as, related to, or different from “urine” of claim 16, line 7.  If they are the same, “urine” of claim 20, line 2 should be “the urine”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 20 recites “urination” in line 3, but it is not clear if this recitation is the same as, related to, or different from “urination” of claim 16, line 3.  If they are the same, “urination” in claim 20, line 3 should be “the urination”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 16-19 are directed to a method of assessing an individual’s urination pattern using a computational algorithm, which is an abstract idea.  Claims 16-19 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject 
The analysis of claim 16 is as follows:
Step 1: Claim 16 is drawn to a process.
Step 2A – Prong One: Claim 16 recites an abstract idea.  In particular, claim 1 recites the following limitations:
[A1] 16. A method of assessing an individual’s urination pattern comprising: 
[B1] (b) calculating primary urine flow dynamic parameters from the uroflowmetry data wherein the calculated primary urine flow dynamic parameters include maximum urine flow, time to maximum urine flow, average urine flow, voided urine volume, void time, which is the time period that urine flows from the individual, and total void time, which is the time period from when the individual initiates urination to when the urine flow stops; 
[C1] (c) calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters wherein the calculated secondary urine flow dynamic parameters include urine flow acceleration, average urine flow to maximum urine flow ratio, time-to-maximum urine flow to total void time ratio, and “Plateau” time to void time ratio; and 
[D1] (d) comparing the individual’s primary and secondary urine flow dynamic parameters to reference primary and secondary urine flow dynamic parameters from a reference population to determine the individual’s urological disorder

Step 2A – Prong Two: Claim 16 recites the following limitations that are beyond the judicial exception:  
[A2] (a) acquiring the individual’s uroflowmetry data by measuring the individual’s voiding volume versus voiding time during urination; 
This element [A2] of claim 16 does not integrate the exception into a practical application.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B: Claim 16 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “(a) acquiring the individual’s uroflowmetry data by measuring the individual’s voiding volume versus voiding time during urination” is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that is not limited to any kind of physical elements.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of 
Claims 17-19 depend from claim 16, and recite the same abstract idea as claim 16.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm).  Each of these claims limitations does not integrate the exception into a practical application.  Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Allowable Subject Matter
Claims 1-15 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
U.S. Patent No. 5,078,012 (Ding)
According to a first interpretation, Ding teaches a method of assessing urological disorders in an individual comprising: 
acquiring the individual’s uroflowmetry data that includes the individual’s voiding flow rate over time (timing and sampling at regular intervals; FIG. 6 and cols. 2-3 of Ding);
calculating primary urine flow dynamic parameters from the uroflowmetry data (calculating so as to produce at each time of sampling a value of instantaneous flow rate; FIG. 6 and cols. 2-3 of Ding); 
calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters (calculating maximum flow rate and/or average flow rate and/or voiding volume and/or the voiding time and/or flow time and/or time to maximum flow rate; FIG. 6 and cols. 2-3 of Ding); 
analyzing the primary and secondary urine flow dynamic parameters (the medical diagnosis; abstract and col. 1 of Ding); and

According to a second interpretation, Ding teaches a method of assessing urological disorders in an individual comprising: 
acquiring the individual’s uroflowmetry data that includes the individual’s voiding flow rate over time (timing and sampling at regular intervals; FIG. 6 and cols. 2-3 of Ding); 
calculating primary urine flow dynamic parameters from the uroflowmetry data (calculating maximum flow rate; FIG. 6 and cols. 2-3 of Ding); 
calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters (calculating time to maximum flow rate; FIG. 6 and cols. 2-3 of Ding); 
analyzing the primary and secondary urine flow dynamic parameters (the medical diagnosis; abstract and col. 1 of Ding);
wherein the calculated primary urine flow dynamic parameters are selected from the grouping consisting of maximum urine flow, time to maximum urine flow, average urine flow, voided urine volume, void time, total void time, and combinations thereof (calculating maximum flow rate; FIG. 6 and cols. 2-3 of Ding); and
diagnosing the individual’s urological disorder (the medical diagnosis; abstract and col. 1 of Ding). 
U.S. Patent No. 5,377,101 (Rollema)
Rollema teaches a method of assessing urological disorders in an individual comprising: 

calculating primary urine flow dynamic parameters from the uroflowmetry data (calculating flow rate and total voiding time of Rollema; cols. 3-4 of Rollema); 
calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters (calculating mean flow rate, T90 voiding time, time of descending leg; cols. 3-4 of Rollema); 
analyzing the primary and secondary urine flow dynamic parameters (FIGS. 7A1-7A2 of Rollema);
wherein the calculated primary urine flow dynamic parameters are selected from the grouping consisting of maximum urine flow, time to maximum urine flow, average urine flow, voided urine volume, void time, total void time, and combinations thereof (calculating flow rate and total voiding time of Rollema; cols. 3-4 of Rollema);
wherein the calculated secondary urine flow dynamic parameters are selected from the group consisting of urine flow acceleration, average urine flow to maximum urine flow ratio, time-to-maximum urine flow to total time ratio, void time to total time ratio, “Plateau” time, “Plateau” time to total time ratio, “Plateau” time to void time ratio, and combinations thereof (calculating T90 voiding time; cols. 3-4 of Rollema);
applying a predictive model to the individual’s the primary and secondary urine flow dynamic parameters (FIGS. 7A1-7A2 of Rollema);
diagnosing the individual’s urological disorder (FIGS. 7A1-7A2 of Rollema); and

U.S. Patent Application Publication No. 2016/0183803 (Mosli)
According to a first interpretation, Mosli teaches a method of assessing urological disorders in an individual comprising: 
acquiring the individual’s uroflowmetry data that includes the individual’s voiding flow rate over time (acquiring data from the cameras of Mosli; paragraphs 0056-0071 of Mosli); 
calculating primary urine flow dynamic parameters from the uroflowmetry data (calculating velocity and angle, time, volume of Mosli; paragraphs 0056-0071 of Mosli); 
calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters (calculating flow rate, maximum flow rate, average flow rate, total voiding time; paragraphs 0056-0071 of Mosli); 
analyzing the primary and secondary urine flow dynamic parameters (abstract and paragraphs 0010-0011, 0047, and 0076 of Mosli); 
diagnosing the individual’s urological disorder (abstract and paragraphs 0010-0011, 0047, and 0076 of Mosli); and
differentiating the individual’s urological disorder as being low urinary tract disorder or overactive bladder (abstract and paragraphs 0010-0011, 0047, and 0076 of Mosli).

acquiring the individual’s uroflowmetry data that includes the individual’s voiding flow rate over time (acquiring data of flow/velocity versus time; paragraphs 0056-0071 of Mosli); 
calculating primary urine flow dynamic parameters from the uroflowmetry data (calculating flow rate and voiding time; paragraphs 0056-0071 of Mosli); 
calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters (calculating average flow rate; paragraphs 0056-0071 of Mosli); 
analyzing the primary and secondary urine flow dynamic parameters (abstract and paragraphs 0010-0011, 0047, and 0076 of Mosli);
wherein the calculated primary urine flow dynamic parameters are selected from the grouping consisting of maximum urine flow, time to maximum urine flow, average urine flow, voided urine volume, void time, total void time, and combinations thereof (calculating voiding time; paragraphs 0056-0071 of Mosli);
diagnosing the individual’s urological disorder (abstract and paragraphs 0010-0011, 0047, and 0076 of Mosli); and
differentiating the individual’s urological disorder as being low urinary tract disorder or overactive bladder (abstract and paragraphs 0010-0011, 0047, and 0076 of Mosli).
U.S. Patent Application Publication No. 2004/0015100 (Schmidt)
Schmidt teaches a method of assessing urological disorders in an individual comprising: 

calculating primary urine flow dynamic parameters from the uroflowmetry data (calculating average and peak flow rates of Schmidt; paragraphs 0143-0151 of Schmidt); 
calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters (calculating the ratio between average flow rate and the peak flow rate; paragraphs 0143-0151 of Schmidt); 
analyzing the primary and secondary urine flow dynamic parameters (paragraphs 0143-0151 of Schmidt);
wherein the calculated primary urine flow dynamic parameters are selected from the grouping consisting of maximum urine flow, time to maximum urine flow, average urine flow, voided urine volume, void time, total void time, and combinations thereof (calculating average and peak flow rates of Schmidt; paragraphs 0143-0151 of Schmidt);
wherein the calculated secondary urine flow dynamic parameters are selected from the group consisting of urine flow acceleration, average urine flow to maximum urine flow ratio, time-to-maximum urine flow to total time ratio, void time to total time ratio, “Plateau” time, “Plateau” time to total time ratio, “Plateau” time to void time ratio, and combinations thereof (calculating the ratio between average flow rate and the peak flow rate; paragraphs 0143-0151 of Schmidt);
applying a predictive model to the individual’s the primary and secondary urine flow dynamic parameters (abstract and paragraphs 0014-0019, 0063-0070, 0143-0151, and 0160-0329 of Schmidt);

differentiating the individual’s urological disorder as being low urinary tract disorder or overactive bladder (abstract and paragraphs 0014-0019, 0063-0070, 0107, 0143-0151, and 0160-0329 of Schmidt);
treating the individual to alleviate a urological disorder by administering an effective amount of a drug or pharmaceutically acceptable salt thereof (abstract and paragraphs 0014-0019, 0063-0070, 0107, 0143-0151, and 0160-0329 of Schmidt); and
a processor for analyzing the primary and secondary urine flow dynamic parameters being programmed with a predictive model that applies the primary and secondary urine flow dynamic parameters (abstract and paragraphs 0014-0019, 0063-0070, 0143-0151, and 0160-0329 of Schmidt).
U.S. Patent Application Publication No. 2012/0053540 (Belotserkovsky)
Belotserkovsky teaches a method of assessing an individual’s urination pattern comprising: 
(a) acquiring the individual’s uroflowmetry data by (i) detecting acoustic energy that is generated as urine, from the individual during urination, impacts a liquid surface (paragraphs 0011-0012 and 0056 of Belotserkovsky), (ii) converting the acoustic energy into electrical signals (paragraphs 0011-0012 and 0056 of Belotserkovsky), (iii) converting the electrical signals into digital form (paragraphs 0014 and 0056 of Belotserkovsky), (iv) extracting filtered signals from the electrical signals in digital form with a digital filter (paragraphs 0015 and 0056 of Belotserkovsky); and (v) processing the 
(b) calculating primary urine flow dynamic parameters from the uroflowmetry data wherein the calculated primary urine flow dynamic parameters include maximum urine flow (paragraphs 0042 and 0056 of Belotserkovsky), time to maximum urine flow (paragraphs 0042 and 0056 of Belotserkovsky), average urine flow (paragraphs 0042 and 0056 of Belotserkovsky), and voided urine volume (paragraph 0056 of Belotserkovsky). 
With respect to claim 1, the prior art does not teach or suggest “(c) calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters wherein the calculated secondary urine flow dynamic parameters include urine flow acceleration, average urine flow to maximum urine flow ratio, time-to-maximum urine flow to total void time ratio, and “Plateau” time to void time ratio; and (d) comparing the individual’s primary and secondary urine flow dynamic parameters to reference primary and secondary urine flow dynamic parameters from a reference population for the presence of signature primary and secondary urine flow dynamic parameters that are indicative of urological disorders” along with the other features of claim 1.
Claims 2-8 are allowable by virtue of their dependence from claim 1.
With respect to claim 9, the prior art does not teach or suggest “(c) calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters wherein the calculated secondary urine flow dynamic parameters include urine flow acceleration, average urine flow to maximum urine flow ratio, time-to-maximum urine flow to total void time ratio, and “Plateau” time to void time ratio; (d) using reference primary and secondary urine flow dynamic parameters from a reference population to develop a model that predicts a person’s 
Claims 10-15 are allowable by virtue of their dependence from claim 9.
With respect to claim 16, the prior art does not teach or suggest “(c) calculating secondary urine flow dynamic parameters from the primary urine flow dynamic parameters wherein the calculated secondary urine flow dynamic parameters include urine flow acceleration, average urine flow to maximum urine flow ratio, time-to-maximum urine flow to total void time ratio, and “Plateau” time to void time ratio; and (d) comparing the individual’s primary and secondary urine flow dynamic parameters to reference primary and secondary urine flow dynamic parameters from a reference population to determine the individual’s urological disorder” along with the other features of claim 16.
Claims 17-20 are allowable by virtue of their dependence from claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The actual recitation from claim 7 is “the subject’s”, but it is not the ‘s that is the issue.  
        2 The actual recitation from claim 1 is “the individual’s” , but it is not the ‘s that is the issue.
        3 The actual recitation from claim 9 is “the person’s”, but it is not the ‘s that is the issue.  
        4 The actual recitation from claim 9 is “the person’s” , but it is not the ‘s that is the issue.  
        5 The actual recitation from claim 14 is “the subject’s”, but it is not the ‘s that is the issue.  
        6 The actual recitation from claim 9 is “the individual’s” , but it is not the ‘s that is the issue.